ACCEPTED
                                                                                                          04-14-00363-CV
                                                                                              FOURTH COURT OF APPEALS
                                                                                                   SAN ANTONIO, TEXAS
                                                                                                    7/14/2015 10:06:28 AM
                                                                                                           KEITH HOTTLE
                                                                                                                   CLERK

                               IN THE COURT OF APPEALS
                           FOURTH SUPREME JUDICIAL DISTRICT
                                  SAN ANTONIO, TEXAS
                                                                                 FILED IN
                                                                          4th COURT OF APPEALS
AUGUSTINE NWABUISI,                          §             No. 04-14-00363 SAN ANTONIO, TEXAS
ROSE NWABUISI,                               §                           07/14/2015 10:06:28 AM
RESOURCE HEALTH SERVICES, INC.               §                              KEITH E. HOTTLE
d/b/a RESOURCE HOME HEALTH                   §                                    Clerk
SERVICES, INC., and RESOURCE                 §
CARE CORPORATION                             §
                                             §
               Appellants,                   §
                                             §
vs.                                          §
                                             §
DANA D. MOHAMMADI,                           §
                                             §
               Appellee.                     §

                 APPELLEE’S MOTION FOR LEAVE TO FILE REPLY

TO THE HONORABLE COURT:

       In accordance with Rule 8.5(b) of the Fourth Court of Appeals Local Rules, Appellee,

DANA D. MOHAMMADI, respectfully requests leave to file a reply to Appellants’ Response

filed on June 29, 2015. A copy of the proposed reply is hereto attached as Exhibit A.



Dated: July 14, 2015.

                                                    Respectfully submitted,

                                             By:    /s/ Philip J. Moss
                                                    Philip J. Moss
                                                    State Bar No. 24074764
                                                    EQUAL JUSTICE CENTER
                                                    8301 Broadway St., Ste. 309
                                                    San Antonio, Texas 78209
                                                    Phone: (210) 308-6222 ext. 102
                                                    Fax: (210) 308-6223
                                                    E-mail: pmoss@equaljusticecenter.org

                                                    ATTORNEYS FOR APPELLEE



                                                   Appellee’s Motion for Leave to File Reply– Page 1 of 1